     Case: 1:17-cv-07179 Document #: 65 Filed: 08/05/19 Page 1 of 3 PageID #:255




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS


REID POSTLE, individually and on behalf            Case No. 1:17-cv-07179
of all others similarly situated,

                       Plaintiff,
                                                   JUDGE JORGE L. ALONSO
            v.
                                                   MAGISTRATE JUDGE JEFFFREY CUMMINGS

ALLSTATE INSURANCE COMPANY,

                       Defendant,




                                    STIPULATION OF DISMISSAL
            Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, it is hereby

stipulated and agreed by, between, and among Plaintiff Reid Postle (“Plaintiff”) and Defendant

Allstate Insurance Company (“Defendant”) that any and all of Plaintiff’s claims in the above-

captioned action against Defendant are dismissed with prejudice and with each party bearing its

own costs. Dismissal is without prejudice to the claims of putative class members.

                                                  Respectfully submitted,

Dated: August 5, 2019                             By: /s/ Daniel M. Hutchinson

                                                  MEYER WILSON CO., LPA
                                                  Matthew R. Wilson (Ohio State Bar No. 0072925; N.D.
                                                  Ill. general bar)
                                                  Email: mwilson@meyerwilson.com
                                                  Michael J. Boyle, Jr. (Ohio State Bar No. 0091162; N.D.
                                                  Ill. general bar)
                                                  Email: mboyle@meyerwilson.com
                                                  1320 Dublin Road, Ste. 100
                                                  Columbus, Ohio 43215
                                                  Telephone: (614) 224-6000
                                                  Facsimile: (614) 224-6066

                                                     1
1820012.1
     Case: 1:17-cv-07179 Document #: 65 Filed: 08/05/19 Page 2 of 3 PageID #:256




                                       BURKE LAW OFFICES, LLC
                                       Alexander H. Burke
                                       Email: aburke@burkelawllc.com
                                       Daniel J. Marovitch
                                       Email: dmarovitch@burkelawllc.com
                                       155 N. Michigan Avenue, Suite 9020
                                       Chicago, IL 60601
                                       Telephone: (312) 729-5288
                                       Facsimile: (312) 729-5289

                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                       Jonathan D. Selbin (N.D. Ill. general bar)
                                       Email: jselbin@lchb.com
                                       250 Hudson Street, 8th Floor
                                       New York, NY 10013
                                       Telephone: (212) 355-9500
                                       Facsimile: (212) 355-9592

                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                       Daniel M. Hutchinson (N.D. Ill. general bar)
                                       Email: dhutchinson@lchb.com
                                       275 Battery Street, 29th Floor
                                       San Francisco, California 94111-3339
                                       Telephone: (415) 956-1000
                                       Facsimile: (415) 956-1008

                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                       Andrew R. Kaufman (N.D. Ill. general bar)
                                       Email: akaufman@lchb.com
                                       One Nashville Place
                                       150 Fourth Avenue North, Suite 1650
                                       Nashville, TN 37219-2423
                                       Telephone: (615) 313-9000
                                       Facsimile: (615) 313-9965

                                       Attorneys for Plaintiff and the Proposed Class

Dated: August 5, 2019                  By: /s/ Mark J. Levin

                                       DENTONS US LLP
                                       Mark L. Hanover
                                       mark.hanover@dentons.com
                                       233 South Wacker Drive, Suite 7800
                                       Chicago, IL 60606
                                          2
1820012.1
     Case: 1:17-cv-07179 Document #: 65 Filed: 08/05/19 Page 3 of 3 PageID #:257




                                       Mark J. Levin, pro hac vice
                                       Philip N. Yannella, pro hac vice
                                       Emilia L. McKee Vassallo, pro hac vice
                                       BALLARD SPAHR LLP
                                       1735 Market Street, 51st Floor
                                       Philadelphia, PA 19103
                                       levinmj@ballardspahr.com
                                       yannellap@ballardspahr.com
                                       mckeevassalloe@ballardspahr.com

                                       Attorneys for Defendant
                                       Allstate Insurance Company




                                         3
1820012.1
